DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application 16/797,007 filed on February 21, 2020 in which claims 1-20 are presented for examination.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of new ground(s) of rejection.

Status of Claims

Claims 1-20 are pending, of which claims 1, 10 and 12 are in independent form. Claims 1-20 are rejected under 35 U.S.C. 103(a). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dong et al. (US 2008/0208720 A1) in view of Campbell et al. (20170300467 A1). 

Regarding claim 1, Dong teaches a computer-implemented method for identifying content and structure of OLAP dimensions from a spreadsheet, the method comprising: identifying one or more tables comprising numerical data of the spreadsheet (i.e., When creating an application a set of predefined dimensions can be automatically generated to act as starting points in the application development process. Predefined dimensions serve as templates that can be modified and enhanced; [0043]).
	Dong teaches determining labels from the identified one or more tables (i.e., FIG. 5 illustrates a class diagram 500 showing a hierarchy of type library content types. The hierarchy shows that TypeLibraryRule 502 is attached (or owned) by BizType 504. The class diagram 500 shows content types related to the following: items 506, metadata items 508, attributes 510, dimensions 512, dimension value 514, fact table values 516, hierarchy 518, measure group 520, member type 522, model dimension 524, model rule 526, model site 528, model subsite 530, and OLAP dimension 532; [0034]).
	Dong teaches determining a set of OLAP dimensions based on the one or more tables and the determined labels (i.e., The structures can be in relational or OLAP format. Furthermore, the predefined business logic based on pre-defined types 216 and/or extended business logic based on extended types 218 exhibit complex business (or financial) intelligence behaviors for the runtime application; [0028]).
	However, Dong does not explicitly disclose within the spreadsheet, the labels determined from the identified one or more tables using natural language processing and uniquely identifying the numerical data.
	Campbell teaches text messages are used to interact with objects in a spreadsheet. This is similar to Dong teaching because of basic interactions, data types, and behaviors for predefined dimensions in the system.
	Campbell further teaches within the spreadsheet, the labels determined from the identified one or more tables using natural language processing and uniquely identifying the numerical data (i.e., he content of the text message may be analyzed by a parser (e.g. natural language parser). The parser may be used to determine what actions/operations the user is trying to accomplish from the content of the message. A text message may also be formatted in a manner that indicates an association (e.g. the text message is arranged in columns where each column is mapped based on the location of the column). When associated, the spreadsheet object (in this case the table) is associated with the text message through the text address (i.e. telephone number) that is associated with the text message. Message manager 26 stores a list of the text addresses that associate one or more spreadsheet objects. The text addresses may be stored in a local data store, a global data store, the spreadsheet, an address book of a contact application, and the like; [0024].
It would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the teachings of Dong and Campbell before him/her, to modify the method of Dong with the teaching of Campbell to improve content identification. The motivation to combine is apparent in Dong’s reference, because of user defined, [0045]). Therefore, it would be advantageous to have an improved processes for explicitly defined within the text message and/or all/some of the operations may be implicitly determined from the text message. When explicitly defined, the operation(s) to perform are directly identified within the text message; (see Campbell, [0043]).

Regarding claim 2, Dong teaches defining a hierarchy of members for each OLAP dimension of the set of OLAP dimensions  (i.e., TypeLibraryRule is a base class for a collection of sub-classes. The rules are passive, but implement an acyclic visitor pattern which allows for external code to implement their own business logic. In other words, new functions can be added to class hierarchies without affecting those hierarchies and without creating the troublesome dependency cycles inherent to visitors. Both the type creator component 402 and the type validator component 404 can be implemented using this technique; [0033]).

Regarding claim 3, Dong teaches assigning a different name to each OLAP dimension of the set of OLAP dimensions (i.e., The rules associated with the Entity dimension can use the currencies in this dimension to assign currency types to entities. A custom property includes Symbol--a text symbol to use when displaying currency values in reports. Objects that can be added to the currency dimension include dimension members, member sets, member views, and member properties; [0051]).

Regarding claim 4, Dong teaches wherein identifying one or more tables comprises: identifying tabular structures within the spreadsheet; and classifying each of the identified tabular structures as one of a column-based table and a crosstab type (i.e., The Entity Dimension is used to maintain a list of legal entities for a given financial model. Custom properties include the following: CurrencyMemberID--the reporting currency for this entity--this property can be used by currency translation business rules; EntityTypeMemberID--a classification of the entity for use by the consolidation business rules; Holding; Intercompany--setting this value to "True" creates a copy of this member in the Intercompany dimension. The user cannot directly modify this value, instead, the value is determined by an EntityTypeMemberID according to the mappings defined by an AG_EntityType table in the application database; Scale; Staged; and SupportSharePortfolio; [0052]).

Regarding claim 5, Dong teaches wherein determining a set of OLAP dimensions comprises: for a table classified as a column-based table: identifying relationships between columns or rows of the table; and merging columns of the table based on the identified relationships (i.e., system-defined scenario dimension members can be employed. The following table describes exemplary system-defined dimension members which could be unique to the Scenario dimension; [0060]).

Regarding claim 6, Dong teaches for a table classified as a crosstab type: identifying title cells of the table; expanding the identified title cells to align labels with corresponding data in columns or rows; identifying relationships between the aligned columns or rows; and merging columns based on the identified relationships (i.e., see at least FIG. 5).

Regarding claim 7, Dong teaches identifying titles that are not part of a heading of a table; and defining a dimension from the identified titles (i.e., Each rule subclass can have additional properties that allow business logic to function. For example, a Dimension BizType can include rules indicating the Member Properties. This is captured in the MemberPropertyRule 540 (a subclass of TypeLibraryRule 502). One extra property that this rule contains is the BizDataType of the Member Property. The data type indicates the type of the property (e.g., floating point or integer). This information allows the type creator to create a Member Property with the correct data type; [0035]).

Regarding claim 8, Dong teaches wherein defining a hierarchy of members for an OLAP dimension of the set of OLAP dimensions comprises: performing a depth-first search (i.e., A type that is not part of the tree is called "_NO_TYPE" which represents the situation where there is no type information. This is analogous to NULL in SQL (structured Query Language); [0032]).

Regarding claim 9, Dong teaches wherein assigning a different name to each OLAP dimension of the set of OLAP dimensions comprises: processing an OLAP dimension with a natural language processing algorithm to identify semantic types; and defining a name for the OLAP dimension based on the identified semantic types (i.e., Referring back to FIG. 4, the type library content 400 can be stored in a database, in two tables: BizTypes and BizTypeItems. Rules can be stored in the BizTypeItems table. Client code can obtain the type library content by using a MetadataManager.GetTypeLibraryContent( ) API. This returns an array of all objects in the type library content 400. The type library has a class called TypeLibrary that supports easy caching of this returned array. Following is sample code showing how to call a server for the type library content, and then to cache the content using the TypeLibrary class; [0036]).

Regarding claims 10-20. Claims 10-20 are essentially the same as claims 1-9 above and rejected for the same reasons as applied hereinabove.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The examiner can normally be reached on 7am-5pm M-Thr. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRUONG V VO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        9/24/2022